DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s Response dated 6/6/2022. Claims 1 through 4 are presently pending and are presented for examination. 	

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Response to Amendment
Applicant’s amendments, see page 5, filed 6/6/2022, with respect to Specification and Claim Objections have been fully considered and are persuasive.  The Specification and Claim Objections have been withdrawn. 
Applicant’s amendments, see pages 5-6, filed 6/6/2022, with respect to 112(b) and 112(a) Rejections invoked from 112(f) Interpretation of “speed detection unit” have been fully considered and are persuasive.  The 112(b) and 112(a) Rejections invoked from 112(f) Interpretation of “speed detection unit” have been withdrawn. 
Applicant’s amendments, see pages 5-6, filed 6/6/2022, with respect to 112(b) Rejections applied to claim 1, regarding the term “late”, have been fully considered and are persuasive.  The 112(b) Rejections of claim 1, regarding the term “late”, have been withdrawn.
Applicant’s amendments, see pages 5-6, filed 6/6/2022, with respect to 112(b) Rejections applied to claims 1 and 2, regarding the term “gentler”, have been fully considered, however the amendments do not overcome the 112(b) Rejection.
Applicant’s amendments, see page 6, filed 6/6/2022, with respect to 112(b) Rejections applied to claims 1-3, regarding the term “inclination”, have been fully considered and are persuasive.  The 112(b) Rejections of claims 1-3, regarding the term “inclination”, have been withdrawn.
A detailed rejection follows below.

Response to Arguments
Applicant’s arguments, see pages 7-10, filed 6/6/2022, with respect to claim 1, that none of the cited references disclose or teach a machine’s upper slewing body going into a free-run state, in which the body slews by inertial energy, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
A detailed rejection follows below.

Claim Objections
Claim 1 is objected to because of the following informalities: The Applicant has attempted to provide structure to a target speed calculation unit, a command value calculation unit, and a drive unit by stating in each limitation that the respective units “…include a controller…” however, this is the opposite of what is stated in the Applicant’s specification.  Paragraph [0029] of the Applicant’s specification states “…The controller 200 includes a target speed calculation unit 201, a command value calculation unit 202, and the drive unit 203…” to which the Examiner recommends updating the limitations of claim 1 according to this support.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “smaller” in claim 1 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. While the amendment to claim 1 now relates the first and second inclinations, such that “…a second inclination of the slewing command value is smaller than the first inclination…”, the limitation still encounters an issue of indefiniteness.  It is assumed that the Applicant is claiming the slope of the second inclination is smaller, however the claim does not recite this assumption, but rather is open to interpretation.  A second inclination may be smaller than the first inclination by the period of time the inclination is present.  Since the claim clearly defines two separate time periods, a first free-run state and a second state, it may be interpreted that the second inclination is smaller based upon these time periods.
The term “small” in claim 2 is a relative term which renders the claim indefinite. The term “small” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Similar to the rejection of claim 1 provided directly above, the term “small” encounters an issue of indefiniteness.  Further clarification of the inclinations and what specifically is made small should be provided to overcome the rejection.
Claims 3-4 are also rejected since the claims are dependent on a previously rejected claim.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 originally stated “…an operation amount detection unit configured to…” which invoked 112(f), leading to the interpretation of “…a hydraulic sensor…” or “…a potentiometer…” per [0027]; however, upon amending the claim to avoid invoking 112(f), the new citation “…an operation amount detection sensor configured to…” is not presented anywhere in the Specification and no support is provided to this amendment.
Claim 3 originally stated “…a posture detection unit configured to…” which invoked 112(f), leading to the interpretation of “…an angle sensor…” per [0082]; however, upon amending the claim to avoid invoking 112(f), the new citation “…a posture detection sensor configured to…”  is not presented anywhere in the Specification and no support is provided to this amendment.
Claims 2 and 4 are also rejected since the claims are dependent on a previously rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US-2014/0303855; hereinafter Umeda; already of record) in view of Takeo (US-2014/0145657).
Regarding claim 1, Umeda discloses a slewing control device for a construction machine including a slewing body and an operation unit to which an operation for slewing the slewing body is input (see Umeda at least Abs), the slewing control device comprising: 
a slewing motor configured to drive the slewing body to slew (see Umeda at least [0055] motor 21); 
a slewing inverter configured to drive the slewing motor (see Umeda at least [0047] inverter 20); 
…
an operation amount detection sensor configured to detect an operation amount that is input into the operation unit (see Umeda at least [0039] and [0044] operation unit 26; lever 26A; pressure sensor 29; controller 30; motor 21); 
a target speed calculation unit that includes a controller and is configured to calculate a target speed according to the operation amount (see Umeda at least [0044] operation unit 26; lever 26A; pressure sensor 29; controller 30); 
a command value calculation unit that includes a controller and is configured to calculate a slewing command value to cause the actual slewing speed to decrease toward the target speed (see Umeda at least [0060], Fig 8, and [0070] where control part 40 receives input values such as lever operation representative of a desired speed, as well as a present angular speed; the control part 40 proceeds to process the various input values, and then controls the machine via an appropriate slewing speed at a predetermined variable acceleration; control part 40 of controller 30); and 
a drive unit that includes a controller and is configured to calculate a torque command value to cause a deviation between the slewing command value and the actual slewing speed to become zero and to output the torque command value to the slewing inverter (see Umeda at least [0062]-[0063] and Fig 8 where control part 40 receives input values and processes them to generate appropriate slewing command values to achieve a desired speed; control part 40 of controller 30), 
wherein the drive unit: 
stops outputting the torque command value regardless of the deviation in a first state where the slewing command value is equal to or greater than the actual slewing speed in a state where the operation amount detection sensor detects operation input of slewing stop (see Umeda at least [0062]-[0063] and Fig 8 a slewing stop may be indicated via a lever operation, and an appropriate torque command generated via processing by control part 40), whereby … 
outputs the torque command value in a second state where the slewing command value is less than the actual slewing speed in the state where the operation amount detection sensor detects the operation input of the slewing stop (see Umeda at least [0062]-[0063] and Fig 8 a slewing stop may be indicated via a lever operation, and an appropriate torque command generated via processing by control part 40), whereby … 
…
Umeda does not explicitly disclose the following:
…a speed sensor configured to detect an actual slewing speed of the slewing motor…
…the slewing body goes into a free-run state of slewing by inertial energy…
…the slewing body comes out of the free-run state…
…the command value calculation unit decreases the slewing command value over time at a first inclination of the slewing command value in the free-run state, and decreases the slewing command value over time at a second inclination of the slewing command value that is smaller than the first inclination in the second state.
Takeo, in the same field of endeavor, teaches the following:
…a speed sensor configured to detect an actual slewing speed of the slewing motor (see Takeo at least [0035])…
…the slewing body goes into a free-run state of slewing by inertial energy (see Takeo at least [0071])…
…the slewing body comes out of the free-run state (see Takeo at least [0072])…
…the command value calculation unit decreases the slewing command value over time at a first inclination of the slewing command value in the free-run state, and decreases the slewing command value over time at a second inclination of the slewing command value that is smaller than the first inclination in the second state (see Takeo at least [0071]-[0072] and Fig 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive unit as disclosed by Umeda with a command value that allows for variable updates to a slewing command as taught by Takeo to allow for inertia and/or gravity to configure a machine to a safe operating position (see Takeo at least [0018]-[0019] and [0021]).
Regarding claim 3, Umeda in view of Takeo teach the slewing control device according to claim 1, wherein the construction machine further includes a work device attached to the slewing body with a changeable posture (see Umeda at least [0034] and Fig 1), 
the slewing control device further comprises a posture detection sensor configured to detect the posture of the work device (see Umeda at least [0040]), 
the command value calculation unit calculates a length of the work device on a slewing plane of the slewing body from the posture detected by the posture detection sensor (see Umeda at least Fig 13 and [0093]-[0095]), and increases the first and second inclinations as the calculated length increases (see Umeda at least Fig 14, [0095], and [0100]-[0101] where a predetermined ratio within a correcting part adjusts the swivel speed command or swivel acceleration command according to a calculated work device length.  One of ordinary skill in the art would understand that the predetermined ratio could be adjusted to achieve any range of output values depending on desired results).
Regarding claim 4, Umeda in view of Takeo teach the slewing control device according to claim 1, wherein the drive unit calculates the torque command value to cause the deviation to become zero by proportional control (see Takeo [0072]-[0073] and Fig 6, where a deceleration command decreases an actual speed via motor 21, achieving a deviation of zero at t5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the control device as disclosed by Umeda with a torque command implemented by a motor to eliminate a deviation and resolve to the desired control, such as configuring a machine to a safe operating position (see Takeo at least [0018]-[0019], [0021], and [0072]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Umeda et al. (US-2014/0303855; hereinafter Umeda; already of record) in view of Takeo (US-2014/0145657) as applied to claim 1 above, and further in view of Shimomura et al. (JP-2009/068197; hereinafter Shimomura; already of record; citations based off attached translation). 
Regarding claim 2, Umeda in view of Takeo teach the slewing control device according to claim 1.  However, neither Umeda nor Takeo explicitly disclose or teach the command value calculation unit makes the first and second inclinations small as the actual slewing speed decreases.
Shimomura, in the same field of endeavor, teaches the command value calculation unit makes the first and second inclinations small as the actual slewing speed decreases (see Shimomura at least [0019], [0042], [0046], [0050], [0053], and Fig 4 where an operator has the capability of controlling the acceleration/deceleration of a machine’s slewing speed at any time during operation.  As seen in Fig 4, the operator may select acceleration A at one point in time, and then acceleration C at another point in time, where acceleration A has a higher slope than acceleration C).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the drive unit as disclosed by Umeda in view of Takeo with gentler inclinations as taught by Shimomura to allow an operator to accelerate a machine according to different circumstances, such as speed (see Shimomura at least [0007], [0015], and [0019]).
Additionally, Umeda discloses similar commands (see Umeda at least Fig 17 and [0103] which depict a gentler inclination associated with a lower speed), however this does not explicitly read such as Shimomura’s teachings.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN REIDY whose telephone number is (571) 272-7660.  The examiner can normally be reached on M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.P.R./Examiner, Art Unit 3663                                                                                                                                                                                                        

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        8/15/2022